HARRISON L. WINTER, Chief Judge,
concurring:
I concur fully in Judge Murnaghan’s well reasoned opinion. I add these few comments merely to clarify the major point of disagreement between the majority opinion and our dissenting brother. As the majority opinion explains, the management rights provision of Title VII of the Civil Service Reform Act resulted from an amendment on the House floor known as the Udall compromise. This compromise provision called for a narrow construction of the management rights provision of the Act which bars only those bargaining proposals directly related to the actual exercise of enumerated management rights. The majority opinion’s interpretation of the Act consequently narrowly construes the managements rights provision to allow arbitration of preexisting substantive rules because arbitral procedures can only indirectly affect these preexisting rights.
Our dissenting brother entirely ignores the Udall compromise adopted by the 1978 Act which mandates this narrow construction of the management rights provision of the Act. Instead, for policy reasons set *441forth in that opinion, the dissent adopts a broad construction of these rights which, if it had been included in the bill considered by Congress, would have discarded an essential feature of the compromise measure proposed by Representative Udall and caused the Congress to reject the entire Act. The dissent’s scant references to .the legislative record emphasizes its reliance on its own views of proper government policy.
The dissent does quote from Representative Ford from the Congressional debate, but that statement, instead of supporting a broad construction of the management rights clause, explicitly reiterates that management rights are to be “construed strictly” and that Congress believed that such a construction would not impair management prerogatives. Infra 45-46. In addition, the dissent refers to an excerpt from the Conference Report, a statement pertaining to § 7106(b)(1) which allows an agency at its discretion to bargain over the “number, types, and grades of employees or positions assigned.” See H.R.Rep. 95-1717, 95th Cong., 2d. Sess. 153-54 (1978), reprinted in 1978 U.S.Code Cong. & Ad. News 2723, 2887-88. Section § 7106(b)(1) of the Act, in addition to not being at issue in this case, does not alter the exception to the management rights clause contained in § 7106(b)(2) the explicit language of which allows negotiation over procedures such as arbitration which may affect management rights.
The dissent fears that arbitration will unduly limit the efficiency of government operations, but given the extensive experience of employers with arbitration, it is highly unlikely that government contractors will be unable to take account of the costs of arbitration in their bids for work which government agencies choose to contract out. In any event, any dislocation that does result from negotiation over procedures governing contracting out decisions should be pointed out to the members of Congress who forged the Udall compromise which we are obligated to honor.*

 See, generally, Easterbrook, The Court and the Economic System, 98 Harv.L.Rev. 4 (1984); Posner, Economics, Politics, and the Reading of Statutes and the Constitution, 49 U.Chic.L.Rev. 263 (1982).